Name: 2009/163/EC: Commission Decision of 26 February 2009 amending Decision 1999/217/EC as regards the register of flavouring substances used in or on foodstuffs (notified under document number C(2009) 1222) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: foodstuff;  food technology;  documentation;  health
 Date Published: 2009-02-27

 27.2.2009 EN Official Journal of the European Union L 55/41 COMMISSION DECISION of 26 February 2009 amending Decision 1999/217/EC as regards the register of flavouring substances used in or on foodstuffs (notified under document number C(2009) 1222) (Text with EEA relevance) (2009/163/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 2232/96 of the European Parliament and of the Council of 28 October 1996 laying down a Community procedure for flavouring substances used or intended for use in or on foodstuffs (1), and in particular Article 3(2) thereof, Whereas: (1) Regulation (EC) No 2232/96 lays down the procedure for the establishment of rules in respect of flavouring substances used or intended to be used in foodstuffs. That Regulation provides for the adoption of a register of flavouring substances (the register) following notification by the Member States of a list of the flavouring substances which may be used in or in on foodstuffs marketed in their territory and on the basis of scrutiny by the Commission of that notification. (2) In addition, Regulation (EC) No 2232/96 provides for a programme of evaluation of the flavouring substances contained in the register (the evaluation programme) in order to check if those substances comply within the general criteria for their use set out in the Annex to that Regulation. Regulation (EC) No 2232/96 provides that the persons responsible for placing the flavouring substances on the market are to forward data necessary for their evaluation to the Commission. That Regulation also provides that following completion of the evaluation programme, the list of flavouring substances the use of which is to be authorised to the exclusion of others, is to be adopted. (3) By Decision 1999/217/EC (2) the Commission adopted, pursuant to Regulation (EC) No 2232/96, a register of flavouring substances used in or on foodstuffs. (4) Commission Regulation (EC) No 1565/2000 of 18 July 2000 laying down the measures necessary for the adoption of an evaluation programme in application of Regulation (EC) No 2232/96 of the European Parliament and of the Council (3), provides for certain information to be submitted by the person responsible for placing certain flavouring substances contained in the register on the market in order to enable the evaluation of the substance to be carried out. (5) For 148 substances no information has been submitted nor has the Commission been informed about any intention to still submit information. Therefore, those substances cannot be evaluated in respect of their compliance with the general criteria for the use of flavouring substances set out in Regulation (EC) No 2232/96. Accordingly, it is appropriate to delete those substances from the register. (6) In application of Regulation (EC) No 2232/96 and Commission Recommendation 98/282/EC of 21 April 1998 on the ways in which the Member States and the signatory States to the Agreement on the European Economic Area should protect intellectual property in connection with the development and manufacture of flavouring substances referred to in Regulation (EC) No 2232/96 of the European Parliament and of the Council (4), for a number of substances, the notifying Member States requested that they should be registered in such a way as to protect the intellectual property rights of the manufacturer. (7) Protection for those substances, listed in Part B of the register, is limited to a maximum period of five years following the date of receipt of the notification. That period has now expired for the four remaining substances which should consequently be transferred to Part A of the register. (8) Decision 1999/217/EC should therefore be amended accordingly. (9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 1999/217/EC is amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 26 February 2009. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 299, 23.11.1996, p. 1. (2) OJ L 84, 27.3.1999, p. 1. (3) OJ L 180, 19.7.2000, p. 8. (4) OJ L 127, 29.4.1998, p. 32. ANNEX 1. The first paragraph of the Annex to Decision 1999/217/EC, which reads as follows, should be deleted: The register of chemically defined flavouring substances has been divided into two distinct parts. Part A lists the substances according to their FL numbers. Part B lists those substances for which confidentiality has been requested by a Member State in order to protect the intellectual property rights of the manufacturer. 2. Part A of the Annex to Decision 1999/217/EC is amended as follows: (a) The rows set out in the table for the substances attributed with the following FL numbers are deleted: 01.025 01.062 01.068 01.069 01.071 01.072 01.073 01.074 01.075 01.076 02.053 02.068 02.118 02.129 02.130 02.151 02.163 02.199 02.215 02.232 02.237 02.238 02.244 03.018 03.021 04.060 04.071 04.081 04.083 05.054 05.133 05.135 05.176 05.177 05.200 05.207 05.209 05.210 05.212 05.213 05.214 05.215 06.060 06.068 06.099 06.108 06.113 07.143 07.144 07.145 07.163 07.173 07.174 07.192 07.216 07.241 07.245 07.246 07.252 08.110 08.111 08.126 08.128 09.311 09.384 09.576 09.635 09.654 09.817 09.845 09.853 09.881 09.887 09.896 09.903 09.914 10.041 10.046 10.065 10.071 11.011 11.012 11.013 11.019 11.022 11.024 12.110 12.115 12.186 12.245 12.246 12.247 12.248 12.250 12.260 12.261 12.263 13.036 13.104 13.110 13.121 13.131 13.147 13.156 13.158 13.159 13.164 13.181 13.187 14.090 14.151 14.153 14.156 14.157 14.158 14.162 14.165 14.166 15.041 15.046 15.053 15.059 15.065 15.073 15.075 15.095 15.100 15.101 15.104 15.105 15.117 15.121 15.122 15.123 15.124 16.050 16.064 16.065 16.066 16.067 16.068 16.069 16.070 16.078 16.079 16.084 16.085 17.009 (b) The following rows are inserted in the table: FL No Chemical group CAS Name Fema CoE Einecs FL No Synonyms Systematic name Comments 09.929 8 220621-22-7 L-Monomenthyl glutarate 4006 09.929 03.023 16 1608-72-6 1-Ethoxyethylacetate 4069 03.023 16.083 30 446-71-9 2-(4-Hydroxy-3-methoxyphenyl)-5,7-dihydroxy chromanone 16.083 07.250 5 3916-64-1 3,5-Heptadien-2-one 07.250 3. Part B of the Annex to Decision 1999/217/EC is deleted.